Judgment unanimously affirmed. Memorandum: Defendant argues that the verdict is against the weight of the evidence because the victim’s identification testimony was unreliable, and he presented alibi testimony and other proof to support the conclusion that he did not commit the crime charged. Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J.—Robbery, 3rd Degree.) Present— Pine, J. P., Balio, Fallon, Wesley and Davis, JJ.